Citation Nr: 1219827	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes and/or for VA outpatient dental treatment purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to August 1975.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 

The Veteran's Virtual VA File (VA's electronic data storage system) reflects that an April 2012 rating decision (which he to date has not appealed) denied the Veteran's claims seeking increased ratings for bilateral hearing loss and tinnitus.  


FINDING OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; and there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service. 


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes and/or for VA outpatient dental treatment purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for a dental condition prior to its initial adjudication.  A March 2009 letter explained the evidence necessary to substantiate his claim for service connection for a dental condition, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs), to include his service dental records, have been secured as have his service personnel records (at his request).  Also of record is a report from a private orthodontist dated in June 2009.  Absent any competent evidence suggesting that the Veteran has a dental disability for which compensation is payable or that he has a current dental disability that is a residual of a combat wound or other trauma in service, development for a medical nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. §  3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  While the Veteran was not provided with notice of these amendments, they merely clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  Participation in this case by VHA is documented to the extent that the record reflects the involvement of the RO's Dental Clinic and the circumstance of this case do not suggest that the Veteran is otherwise prejudiced by the failure to notify the Veteran of the amendments to 38 C.F.R. § 3.381.  As such, the additional delay in the adjudication of this case for a remand for the sole purpose of notifying the Veteran of these amendments and for the RO to conduct the initial application of these amendments would not be justified.  
 
Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent (medical) evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Dental records from service do show treatment, to include inpatient treatment from September 1973 to November 1973, for severe malocclusion and maxillary and mandibular prognathism.  The reports from this inpatient treatment indicate the Veteran had been aware of a severe overbite since the age of 12 and that he sought care for the condition in February 1973.  A mandibular osteotomy was performed in September 1973 and a mandibular anteriorly segmental osteotomy was performed in October 1973.  Following removal of the maxillary splint and remaining arch bars, it was felt that the occlusion was satisfactory and that the Veteran had received the maximum benefit from this period of hospitalization but that the condition could be improved by further orthodontic treatment.  The service personnel records contain a request for an early port of call from the Veteran dated in June 1975, in part for the purpose of finding an orthodontist to resume orthodontic treatment.  

The postservice record, in pertinent part, includes an "Application for Medical Benefits" (VA Form 10-10) submitted by the Veteran in August 1975 requesting that VA resume his orthodontic treatment.  Also of record is a statement from a private orthodontist dated in June 2009 with enclosed diagnostic photos and x-rays indicating that the Veteran's chief complaint was a deep overbite impinging on the tissue lingual to the maxillary incisors.  It was noted that presenting spaces in the maxillary anterior were related to the extent of the overbite present and that the Veteran's history suggested he received treatment during service for these or similar conditions.   The present diagnosis by this orthodontist was Class II Division 1 malocclusion with severe excess of anterior overbite.  

Based upon the foregoing, the Board concludes initially that while the Veteran appears to be largely requesting service connection for a dental condition for VA outpatient dental treatment purposes only, there is no basis under the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above). 

Likewise, the Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for Veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment afforded to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  Thus, while a timely application was filed for one-time dental treatment as the Veteran's initial claim for dental treatment was filed within one year after separation from service as required by 38 C.F.R. § 17.161(b) for claimants who served during the time period of the Veteran's service, the scope of the orthodontic treatment requested by the Veteran is well beyond that contemplated by this provision.  

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  For the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir 2010).  

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  Accordingly, "service trauma" does not include the orthodontic treatment in the instant case.  The Veteran's STRs are silent for any treatment required for a combat wound or other dental trauma in service.  Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  There is also no authority to grant the claim based on the asserted improper in-service, as opposed to that provided by VA, dental treatment, to include the asserted "premature" removal of banding as testified to by the Veteran.  

Another category of eligibility, Class II(b) or (c) eligibility, extends to Veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  The evidence does not show, nor does the Veteran allege, that he was a POW.  Therefore, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

In addition, the Veteran does not allege, nor does the evidence suggest, that he meets any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, he does not have a dental condition clinically determined to be complicating a medical condition currently being treated by VA, and there is no evidence that he is a Chapter 31 vocational rehabilitation trainee.  Under these circumstances, the Board concludes that the record presents no basis for a grant of service connection for a dental disorder for treatment purposes.  

In reaching the conclusions above, the Board has accepted the Veteran's assertions as credible.  However, the benefits he seeks are simply not authorized given the circumstances presented and the nature of the orthodontic treatment sought.  The Board has also considered the applicability of the benefit of the doubt doctrine; however, as there is no legal entitlement to the benefit sought, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental condition for compensation purposes and/or for VA outpatient dental treatment purposes is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


